Exhibit 10.2

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made effective as of February 3, 2012
(the “Effective Date”), by and between Lawrence T. Gibbons (“Employee”) and MAKO
Surgical Corp. (“Company”).

1.                   Employment

On the terms and conditions set forth in this Agreement, the Company hereby
employs the Employee as its Senior Vice President of Regulatory Affairs and
Quality Assurance for a one (1) year period commencing effective as of the
Effective Date (in total, the “Term”). This Agreement is subject to renewal by
the mutual written agreement of the parties on terms and conditions mutually
agreed to by the parties at the time of renewal. In the event either party does
not intend to renew the Agreement following expiration of the initial (1) year
term, ninety (90) days written advance notice shall be given to the other party
(a “Notice of Non-Renewal”). If no such Notice of Non-Renewal is given this
Agreement shall automatically renew for one (1) year terms. In the event of
non-renewal by the Company, the Company shall, with delivery of its Notice of
Non-Renewal, provide Employee with written notice of its election to either (a)
pay Employee severance in accordance with Section 3(c) hereto in consideration
for the non-competition covenants contained in Section 5(b); or (b) waive the
rights to enforcement of and release Employee from obligations of the
non-competition covenants contained in Section 5(b).

The Employee hereby accepts such employment and agrees to perform the services
and duties required on an exclusive (except as agreed to in writing by Board of
Directors of the Company (the “Board”)) and full-time basis. Employee hereby
represents and warrants that Employee is under no contractual, legal, or other
impediment to performing the services required under this Agreement. Nothing
herein contained shall prohibit the Employee from investing or

 

 

 

trading in stocks, bonds, commodities, or other securities or forms of
investment, including real estate property, as long as such activities do not
require an unreasonable amount of time by the Employee, and do not otherwise
conflict with any policy of the Company, adversely affect the interest of the
Company or run afoul of covenants contained in this Agreement. For the avoidance
of doubt, Employee shall be allowed to serve as member of the board of directors
of Fisher & Paykel Healthcare.

The Employee further agrees that Employee will use best efforts to perform
Employee’s duties hereunder to the best of Employee’s ability in accordance with
Company policies, and in a diligent, proper and workmanlike manner. In the
performance of Employee’s duties, Employee shall be subject to the direction,
supervision and control of the Company’s President and CEO. The Employee shall
have supervision and control over the day-to-day business and affairs as
described in a Job Description document on file with the Human Resources
Department of Company, as updated from time to time and acknowledged by Employee
(the “Job Responsibilities”). Employee will perform the duties and
responsibilities under this Agreement based out of the offices of the Company
located in South Florida and shall travel to such other locations as the Company
may reasonably direct.

2.                   Compensation

During the term of employment under this Agreement, and as full compensation for
all the Employee's services rendered under this Agreement, the Employee shall
receive the following compensation and benefits:

a.                   Base Salary:

The Employee shall receive an annual base salary (as increased from time to
time, “Base Salary”) at the rate of $235,000. The Employee’s Base Salary will be
payable in installments

Page 2

 

 

consistent with the Company’s payroll schedule, subject to usual and required
employee payroll deductions, including, without limitation, applicable taxes.
Employee’s Base Salary shall be increased on an annual basis in the sole
discretion of the Board.

b.                   Cash Bonus Payments:

i.        Signing Bonus:

The Employee will receive a one-time Gross Payment (defined as a payment that
shall be subject to applicable payroll taxes, through the Company’s payroll
withholding process) of One Hundred Thousand Dollars ($100,000) (the “Signing
Bonus”), net of applicable payroll taxes, divided into twenty-six (26) equal
payments for the first twenty-six (26) pay periods following the Effective Date.
Employee expressly agrees and acknowledges that if, within twelve (12) months of
the Effective Date, Employee’s employment with the Company terminates for any
reason except Good Reason (as defined in Section 3(d) of this Agreement),
Employee shall repay the Signing Bonus.

ii.        Performance Bonus:

The Employee shall be eligible for a performance cash bonus for any year under
this Agreement commencing with 2012 performance. The Employee’s performance cash
bonus shall be as determined by the Board and calculated based on Employee’s
performance (as an individual and as part of the Company). The decision about
whether the necessary criteria have been met for a performance cash bonus and
whether to award such performance bonus shall be in the sole and absolute
discretion of the Board and is final. The bonus, should one be awarded, shall be
payable within ninety (90) days following the period for which the bonus is
awarded.

Page 3

 

 

c.        Equity:

On the Effective Date of this Agreement, Employee shall receive an award of
incentive stock options (ISOs), issued pursuant and subject to the Company’s
2008 Omnibus Incentive Plan (the “Option Plan,” a copy of which has been
furnished to Employee), entitling Employee to purchase one hundred thousand
(100,000) shares of the Company’s Common Stock (the “Initial Option Award”).
Employee is eligible to receive an additional award in the sole and absolute
discretion of the Board. The purchase price per share for any option award will
be the fair market value of such Common Stock at the time of such equity award.
The grant to Employee of and payment for any option award shall in each case be
made pursuant and subject to the terms of an ISO Agreement (with associated
exhibits, a copy of which has been provided to Employee) between the Company and
Employee, consistent with the Option Plan. Except as otherwise provided in
Sections 3(c) and (d) of this Agreement, in the event this Agreement is
terminated for any reason by either the Company or Employee, Employee shall not
be entitled to, and therefore shall forfeit, any unvested equity interest in the
Company.

d.        Benefits:

The Employee shall be eligible for participation in the employee welfare benefit
plans, practices, policies and programs provided by the Company, including but
not limited to, health insurance and dental insurance, subject to the terms and
provisions of said benefit plans. The Employee shall also be entitled to twenty
(20) days paid time off (PTO). In addition, subject to approval by the Company’s
Chief Executive Officer, Employee shall be reimbursed for reasonable expenses
relating to Employee’s professional continuing education requirements (if
applicable) and professional licensing fees (if applicable).

Page 4

 

 

e.        Insurance:

The Company shall provide industry standard Director’s and Officer’s (“D&O”)
Insurance during the term of this Agreement at its sole expense. Employee, if an
officer of the Company, shall be named as an insured under the policy. The
Company shall enter into an indemnification agreement (a copy of which has been
provided to Employee), whereby Company shall indemnify Employee and agree to
hold Employee harmless, from all covered claims, demands, judgments,
assessments, and costs, including attorney or other professional fees, in excess
of the amount of insurance provided and/or which are incurred by application of
the retention amount.

3.            Termination

a.                   At the Expiration of the Term

If the Employee’s employment with the Company terminates at the end of the Term,
the Company shall have no further obligation to the Employee under this
Agreement, except for accrued and unpaid Base Salary and benefits the Employee
has accrued pursuant to any applicable welfare benefit plans provided by the
Company, earned but unpaid bonuses, and unreimbursed business-related expenses
and unused vacation time in accordance with Company policy.

b.                   Automatic Termination Due To Death or Disability

If the Employee dies or suffers any Disability (as such term is hereinafter
defined) Employee’s employment pursuant to this Agreement shall automatically
terminate on the date of Employee’s death or Disability, as the case may be. For
purposes of this Agreement, the term “Disability” shall mean the inability of
the Employee to perform Employee’s duties, with or

Page 5

 

 

without reasonable accommodations, under this Agreement because of physical or
mental illness or incapacity for a period of ninety (90) days in any six (6)
month period. For purposes of this Agreement, the term “Date of Disability”
shall be the 90th day of such Disability.

In the event of death of Employee, the Company shall have no further obligation
under this Agreement, except for (1) accrued (through the date of termination)
and unpaid Base Salary, (2) benefits the Employee has accrued pursuant to any
applicable welfare benefits plan, earned (through the date of termination) but
unpaid bonuses, and unreimbursed business-related expenses, in accordance with
Company policy and (3) payment for six (6) months of continued participation in
the Company’s health benefits for the Employee’s spouse/dependents. In the event
of Disability the Company shall have no further obligation to the Employee under
the Agreement, except for (a) accrued (through the date of termination) and
unpaid Base Salary, benefits the Employee has accrued pursuant to any applicable
welfare benefits plan, (b) earned (through the date of termination) but unpaid
bonuses, and unreimbursed business-related expenses and unused vacation time in
accordance with Company policy and (c) payment for six (6) months of continued
participation in the Company’s health benefits for the Employee and Employee’s
spouse/dependents. The Base Salary payment shall be at the rate in effect at the
time of death or Disability.

c.                    Termination by the Company Without Cause

The Company may terminate this Agreement at any time during the Term without
Cause. In the event of termination without Cause, the Company shall pay the
Employee six (6) months Base Salary at the rate in effect at the time, in
monthly installments and shall pay for continuation of health benefits for six
(6) months. The Employee shall also be paid for accrued (through the

Page 6

 

 

date of termination) and unpaid Base Salary, and benefits which Employee accrued
pursuant to any applicable welfare benefits plan, earned (through the date of
termination) but unused vacation for that year, earned but unpaid bonuses, and
unreimbursed business-related expenses, in accordance with Company policy.
Furthermore, in the event of a termination without Cause which occurs in
anticipation of a Change in Control (as defined below) or on or within six (6)
months after a Change in Control, all equity awards held by Employee that vest
based on time shall become vested and all other terms of such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted.

For purposes of this Agreement, a “Change in Control” means the following:

(i)        A transaction or series of transactions (other than an offering of
the Company’s stock to the general public through a registration statement filed
with the Securities and Exchange Commission) whereby any “person” or related
“group” of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) (other
than the Company, any of its subsidiaries, an employee benefit plan maintained
by the Company or any of its subsidiaries or a “person” that, prior to such
transaction, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company and immediately after such acquisition possesses more
than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or

(ii)        During any period of two consecutive years, individuals who, at the
beginning of such period, constitute the Board together with any new director(s)
(other than a director designated by a person who shall have entered into an
agreement with the Company to effect a

Page 7

 

 

transaction described in Section 6.2(i) hereof or Section 6.2(iii) hereof) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least two-thirds of the directors then still in
office who either were directors at the beginning of the two-year period or
whose election or nomination for election was previously so approved, cease for
any reason to constitute a majority thereof; or

(iii)        The consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets in
any single transaction or series of related transactions or (z) the acquisition
of assets or stock of another entity, in each case other than a transaction:

(A)        Which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction; and

(B)        After which no person or group (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) beneficially owns (within the meaning of
Rule 13d-3 under the Exchange Act) voting securities representing 50% or more of
the combined voting power of the Successor Entity; provided, however, that no
person or group shall be treated for purposes of this Section 6.2(iii)(B) as
beneficially owning 50% or more of combined voting power of the

Page 8

 

 

Successor Entity solely as a result of the voting power held in the Company
prior to the consummation of the transaction; or

(iv)        The Company’s stockholders approve a liquidation or dissolution of
the Company and all material contingencies to such liquidation or dissolution
have been satisfied or waived.

d.                   Termination by the Employee

The Employee may terminate this Agreement at any time by providing the Company
with sixty (60) days advance written notice, or for Good Reason (as such term is
hereinafter defined) by providing the Company written notice. For the purposes
of this Agreement, “Good Reason” shall mean (i) a material adverse change of
Employee’s Job Responsibilities, (ii) a breach by the Company with respect to
(1) its compensation obligations under this Agreement which has not been cured
after thirty (30) days written notice by Employee, or (2) its Notice of
Non-Renewal, (iii) a decrease in Employee’s Base Salary not equally applied (on
a percentage basis) to all employees subject to an employment agreement with the
Company, or (iv) after Employee’s Relocation, the Company relocates its South
Florida offices to a location more than one hundred (100) miles from its
location at the time of Employee’s Relocation.

In the event Employee terminates this Agreement for Good Reason, Employee shall
be entitled to severance in an amount equal to six (6) months Base Salary at the
rate in effect at the time, paid in monthly installments, and payment of health
continuation benefits for six (6) months. In addition, Employee shall be paid
accrued (through the date of termination) and unpaid Base Salary and benefits
which Employee accrued pursuant to any applicable welfare benefits plan, earned
(through the date of termination) but unpaid bonuses, and unreimbursed
business-related expenses and unused vacation time in accordance with Company
policy.

Page 9

 

Furthermore, in the event Employee terminates this Agreement for Good Reason in
anticipation of a Change in Control (as defined above) or on or within six (6)
months after a Change in Control, all equity awards held by Employee that vest
based on time shall become vested and all other terms of such awards shall be
governed by the plans and programs and the agreements and other documents
pursuant to which such awards were granted.

In the event Employee terminates this Agreement without Good Reason, the
Employee shall only be entitled to payment for accrued (through the date of
termination) and unpaid Base Salary and benefits which Employee accrued pursuant
to any applicable welfare benefit plan, earned (through the date of termination)
but unpaid bonuses, and unreimbursed business-related expenses, in accordance
with Company policy.

e.                    Termination by the Company for Cause

The Company shall have the right to immediately terminate the employment of the
Employee for Cause (as such term is hereinafter defined), if such termination is
approved by not less than two-thirds of the Board at a meeting of the Board
called and held for such purpose, provided the Employee is given at least five
(5) days advance notice of such meeting and is given the opportunity to speak at
such meeting. For purposes of this Agreement, “Cause” shall mean any act or any
failure to act on the part of the Employee which constitutes: (i) the willful,
knowing or grossly negligent failure or refusal of the Employee to perform
Employee’s duties under this Agreement or to follow the reasonable directions of
the Company’s Chief Executive Officer which has continued for thirty (30) days
following written notice of such failure or refusal from the Board; (ii) a
breach by the Employee of any fiduciary duty to the Company or any of the
Company’s subsidiaries for which the Employee is required to perform services
under this Agreement; (iii) material and willful misfeasance or malfeasance by
the Employee in

Page 10

 

connection with the performance of Employee’s duties under this Agreement; (iv)
Employee’s commission of an act which is a fraud or embezzlement; (v) the
conviction of the Employee for, or a plea of guilty or nolo contendere to a
criminal act which is a felony; (vi) a material breach or default by the
Employee of any provision of this Agreement which has continued for thirty (30)
days following notice of such breach or default from the Board; (vii) the
Employee’s willful and material breach or violation of any law, rule, regulation
(other than traffic violations or similar offenses); (viii) abuse of drugs or
alcohol to the detriment of the Company; or (ix) the Employee not maintaining
primary residence in the South Florida region.

In the event the Employee is terminated for Cause, the Employee shall only be
entitled to payment for accrued (through the date of termination) and unpaid
Base Salary and benefits which Employee accrued pursuant to any applicable
welfare benefits plan, earned (through the date of termination) but unpaid
bonuses, and unreimbursed business-related expenses, in accordance with Company
policy.

4.            Discoveries and Works

The Employee understands and agrees that any and all Confidential Information
(as hereinafter defined) of the Company which Employee has access to, uses or
creates during employment with the Company is and shall at all times remain the
sole and exclusive property of the Company, and the Employee further agrees to
assign to the Company any right, title or interest Employee may have in such
Confidential Information to the Company. The Employee also agrees that, if
Employee is asked by the Company (at its expense), Employee will do all things
and sign all necessary documents reasonably necessary in the opinion of the
Company to eliminate any ambiguity as to the right of the Company in such
Confidential Information

Page 11

 

including but not limited to providing full cooperation to the Company in the
event of any litigation to protect, establish or obtain such rights of the
Company.

The Employee understands that this Section 4 does not waive or transfer
Employee’s rights to any invention for which no equipment, supplies, facility or
trade secret or Confidential Information of the Company was used and which was
developed entirely on Employee’s own time, unless the invention relates to the
business of the Company, or to the Company's actual demonstratively anticipated
research or development, or the invention results from any work that Employee
performed for the Company during the term of Employee’s employment relationship
with the Company.

The Employee hereby assigns and transfers to the Company, its successors, legal
representatives and assigns, Employee’s entire right, title, and interest in and
to any and all present and future works of authorship, inventions, know-how,
confidential information, proprietary information, or trade secrets resulting
from work done by him on behalf of the Company (collectively, the “Intellectual
Property”). The Employee agrees to waive all moral rights relating to the
Intellectual Property developed or produced, including without limitation any
and all rights of identification of authorship, any and all rights of approval,
restriction or limitation on use or subsequent modifications and any and all
rights to prevent any changes prejudicial to Employee’s honor or reputation. The
Employee further agrees to provide all assistance reasonably requested by the
Company in the establishment, preservation and enforcement of its rights in the
Intellectual Property, such assistance to be provided at the Company’s expense,
but without any additional compensation to the Employee.

Page 12

 

5.            Confidentiality and Noncompetition Covenants

a.                   Confidentiality

The Employee acknowledges that, during the course of employment with the
Company, the Employee may receive special training and/or may be given access to
or may become acquainted with Confidential Information (as hereinafter defined)
of the Company. As used in this Section 5, "Confidential Information" of the
Company means all Intellectual Property Rights not available in the public
domain, trade practices, business plans, price lists, supplier lists, customer
lists, marketing plans, financial information, software and all other
compilations of information which relate to the business of the Company, or to
any of its subsidiaries, and which have not been disclosed by the Company to the
public, or which are not otherwise generally available to the public.

The Employee acknowledges that the Confidential Information of the Company, as
such may exist from time to time, are valuable, confidential, special and unique
assets of the Company and its subsidiaries, expensive to produce and maintain
and essential for the profitable operation of their respective businesses. The
Employee agrees that, during the course of employment with the Company, or at
any time thereafter, Employee shall not, directly or indirectly, communicate,
disclose or divulge to any Person (as such term is hereinafter defined), or use
for Employee’s benefit or the benefit of any Person, in any manner, any
Confidential Information of the Company or its subsidiaries acquired during
employment with the Company or any other confidential information concerning the
conduct and details of the businesses of the Company and its subsidiaries,
except as required in the course of employment with the Company or as otherwise
may be required by law. For purposes if this Agreement, “Person” shall mean any
individual, partnership, corporation, trust, unincorporated association, joint
venture, limited

Page 13

 

liability company or other entity or any government, governmental agency or
political subdivision.

All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Employee or otherwise coming into the Employee's possession, are
the exclusive property of the Company and such respective subsidiaries, and must
not be removed from the premises of the Company, except as required in the
course of the Employee's employment with the Company. The Employee shall return
all such documents (including any copies thereof) to the Company when the
Employee ceases to be employed by the Company or upon the earlier request of the
Company or the Board.

The Employee agrees not to disclose the terms of this Agreement to any other
non-officer employee of the Company without the consent of the Chief Executive
Officer.

b.                   Noncompetition

During the Term of this Agreement (including any extensions thereof) and for a
period of one (1) year following the termination of the Employee's employment
under this Agreement for any reason, the Employee shall not, except with the
Company's express prior written consent, directly or indirectly, in any
capacity, for the benefit of any entity or person (including the Employee):

(i)                   Become employed by, own, operate, manage, direct, invest
in (except investment through a mutual fund or ownership of less than 1% of the
securities of a public company in competition with the Business), or otherwise,
directly or indirectly, engage in, or be employed by, any entity or person which
competes with the Business (as hereinafter defined) within the Territory. For
purposes of this Agreement, “Business” shall mean the development and/or

Page 14

 

manufacture, sale or distribution to the orthopedics market of any image guided
surgical device and/or software used in combination with any surgical robotic
device and/or software. For purposes of this Agreement, “Territory” shall mean
the United States of America.

(ii)                 Solicit, service, divert, take away, or contact any
customer, client or employee of the Company, or any of its subsidiaries, or
promote a competing service to any customer, client or employee of the Company,
its subsidiaries or any of its respective businesses.

6.             Reliance

The Employee acknowledges that Employee’s compliance with the provisions of
Section 5 of this Agreement (hereinafter referred to as the "Restrictive
Covenants") is a material part of the consideration bargained for by the Company
under this Agreement. The Employee agrees that such covenants are reasonable as
to scope and duration and agrees to be bound by the provisions of Section 5 of
this Agreement to the maximum extent permitted by law, it being the intent and
spirit of the parties to this Agreement that the provisions of Section 5 of this
Agreement shall be enforceable. However, the parties to this Agreement further
agree that if any portion of the Restrictive Covenants or their application is
construed to be invalid or unenforceable, then the other portions thereof and
their application shall not be affected thereby and shall be enforceable. If the
Restrictive Covenants shall for any reason be held to be excessively broad as to
duration, geographic scope, property, subject or similar factor, then the court
making such determination shall have the power to reduce or limit such duration,
geographic scope, property, subject or similar factors so as to be enforceable
to the maximum extent compatible with applicable law, and the Restrictive
Covenants shall then be enforceable in its reduced or limited form.

Page 15

 

 

7.            Equitable Relief and Enforcement

The Employee further acknowledges that any breach by him of the Restrictive
Covenants will result in irreparable injury to the Company and its affiliates
for which money damages could not adequately compensate the Company or such
affiliates. In the event of any such breach (or threatened breach), the Company
shall be entitled, in addition to all other rights and remedies which it may
have at law or in equity, to have an injunction issued by any competent court
enjoining and restraining the Employee and all other persons involved therein
from continuing such breach. The Company shall be entitled to such injunction
without necessity of posting any bond, but if a bond is nonetheless required by
the court entertaining the motion for the injunction, the parties to this
Agreement agree that a bond in the amount of US$1,000 is appropriate. The
existence of any claim or cause of action which the Employee or any such other
Person may have against the Company shall not constitute a defense or bar to the
enforcement of the Restrictive Covenants.

8.            Miscellaneous

a.        Entire Agreement; Amendment; Waivers; Headings

Except as otherwise set forth herein, this Agreement constitutes the entire
agreement between the parties to this Agreement with respect to the subject
matter of this Agreement and supersedes all prior negotiations, understandings,
agreements, arrangements and understandings, both oral and written, between the
parties to this Agreement with respect to such subject matter. For the avoidance
of doubt, the parties agree that the Independent Contractor Consulting Services
Agreement dated November 8, 2011 between the parties (the “Consulting
Agreement”) is terminated as of the Effective Date and shall be of no further
force or effect; provided, however, MAKO shall compensate Employee for services
rendered under the Consulting Agreement

Page 16

 

through 11:59 p.m. ET on February 2, 2012. This Agreement may not be amended or
modified in any respect, except by the mutual written agreement of the parties
to this Agreement. The waiver by any of the parties to this Agreement of any
other party's prompt and complete performance, or breach or violation, of any of
the provisions of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach or violation, and the waiver by any of the parties to
this Agreement to exercise any right or remedy which it may possess under this
Agreement shall not operate nor be construed as a bar to the exercise of such
right or remedy by such party upon the occurrence of any subsequent breach
violation. Descriptive headings contained in this Agreement are for convenience
only and shall not control or affect the meaning or construction of any
provision of this Agreement. Notwithstanding anything in this Agreement to the
contrary, the provisions of Sections 4, 5, 6 and 7 of this Agreement shall
survive the termination of the Employee's employment under this Agreement,
however caused, and the termination of this Agreement.

b.        Counterparts

This Agreement may be executed in any numbers of counterparts (including
facsimile copies thereof) and by the separate parties hereto in separate
counterparts (including facsimile copies thereof), each of which shall be deemed
to be one and the same instrument.

c.        Notices

All notices, requests, demands, instructions, consents or other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if and when (a) delivered personally,
(b) transmitted by facsimile, prepaid telegram or telex, (c) mailed by first
class certified mail, return receipt requested, postage prepaid, or (d) sent by
an internationally recognized express courier service, postage or delivery

Page 17

 

charges prepaid, to the parties at (i) for the Company, at 2555 Davie Road,
Attn: Chief Financial Officer, Ft. Lauderdale, FL 33317 and (ii) for Employee,
at the address of record on file with the Company’s human resources department,
as provided by Employee from time to time.

d.        Successors and Assigns

No party hereto shall have the right to assign this Agreement or any rights or
obligations hereunder without the consent of the other parties; provided,
however that this Agreement shall be assignable by the Company, in its sole
discretion (a) upon a sale or acquisition of the Company, or (b) to any
affiliate of the Company, without such consent and upon such assignment, shall
inure to the benefit of, and be binding upon, both the Employee and the person
or entity purchasing such assets, business or goodwill, or surviving such merger
or resulting from such consolidation, or the successor company, as the case may
be, in the same manner and to the same extent as though such other person or
entity or the successor company were the Company. Notwithstanding the foregoing,
this Agreement shall be binding upon and shall inure to the benefit of the
parties to this Agreement and their respective personal representatives, heirs,
successors and assigns.

e.        Applicable Law; Arbitration as Exclusive Remedy

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida without regard to conflict of laws principles. All
controversies or claims arising out of or relating to Paragraph 1 through 3 of
this Agreement shall be resolved by arbitration administered by the American
Arbitration Association under its National Rules for the Resolution of
Employment Disputes, except the parties agree the matter shall be handled by a
single arbitrator. The award rendered in any arbitration proceeding under this
section shall be final and binding. Judgment upon the award rendered by the
arbitrator(s) may be entered by a

Page 18

 

court of competent jurisdiction. Any demand for arbitration must be made and
filed within one hundred and eighty (180) days of the date the requesting party
knew or reasonably should have known of the event giving rise to the controversy
or claim. Any claim or controversy not submitted to arbitration in accordance
with this section shall be considered waived, and, therefore, no arbitration
panel or tribunal or court shall have the power to rule or make any award on
such claims or controversy. The prevailing party in such arbitration proceeding
shall be entitled to recover reasonable expenses, including attorney’s fees and
costs.

f.        Adherence to Legal, Regulatory, Company and Ethical Requirements.
Employee agrees and covenants that Employee shall at all times conduct himself
in full compliance with all legal and ethical regulations and industry
guidelines applicable to Employee’s position with the Company, including,
without limitation, all rules, regulations and policies of the Company, the
Securities & Exchange Commission (“SEC”) and NASDAQ stock market, the Health
Insurance Portability and Accountability Act of 1996 (42 U.S.C. 1320d-1329d-8;
42 U.S.C. 1320d-2) (“HIPAA”), the Foreign Corrupt Practices Act (the “FCPA”) and
Advanced Medical Technology Association (“AdvaMed”) Code of Ethics on
Interactions with Health Care Professionals.

 

* * * * *

[Signature Page Follows]

 

 

 

Page 19

 

IN WITNESS WHEREOF, THE PARTIES TO THIS Agreement have placed their hands as of
the day and year first above written.

 

By: /s/ Lawrence T. Gibbons   Dated: January 31, 2012   Lawrence T. Gibbons    
                                MAKO SURGICAL CORP.                          
By: /s/ Maurice R. Ferré, M.D.   Dated: January 31, 2012   Maurice R. Ferré,
M.D.
President & Chief Executive Officer      

 

 

 

 

 

 

 

 

Page 20



